Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review four determinations of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating various prison disciplinary rules after four separate disciplinary hearings. Initially, inasmuch as two of the determinations have been administratively reversed and expunged from petitioner’s record since the commencement of this proceeding, we find that petitioner’s challenge to these determinations is moot. As to the other determinations, we find that substantial evidence, in the form of misbehavior reports prepared by correction officers with personal knowledge of the events at issue, supports these determinations. In addition, our review of the record does not reveal that the Hearing Officer was biased against petitioner. Lastly, having examined petitioner’s remaining contentions, we conclude that they are without merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.